department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date date tax_exempt_and_government_entities_division uil number release date person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court certified mail -return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated august 20xx is hereby revoked and you are no longer exempt under section an organization described in sec_501 c of the irc effective january 20xx a as our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for ail years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits following addresses for declaratory_judgment you may write to the courts at the united_states tax_court second street nw washington dc us coutt of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc ‘the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours tt jarra heoke id maria hooke director exempt_organizations examinations enclosures publication department of the treasury yy internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination date date taxpayer id number form tax periods ended person to contact employee id number telephone number fax address manager’s contact information employee id number telephone number response due_date certified mail -- return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 we enclosed a copy of our audit report form 886-a explanation of items explaining that your organization doesn’t qualify as an organization described in internal_revenue_code irc sec_501 this letter is not a determination of your tax-exempt status under sec_501 for any period other than the tax periods above if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in irc section insert code section for the periods above after we issue the final adverse determination_letter we’ll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you’ll still be able to file a protest with irs appeals_office after the meeting or after we consider the information_letter rev catalog number 34809f the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter in the future if you believe your organization qualifies for tax-exempt status and would like a status determination_letter from the irs you can request a determination by filing form_1024 application_for recognition of exemption under sec_501 and paying the required user_fee revproc_80_27 requires that in the event your tax-exempt status is revoked your group exemption will also be revoked if that occurs none of your subordinates will be able to rely on the group ruling for tax- exempt status you should notify each subordinate of this proposed action contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter enclosures form 886-a form_6018 form 4621-a report of examination sincerely lat mimi kav for maria hooke director exempt_organizations examinations letter rev catalog number 34809f publication publication 3498-a letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx date of notice april 20xx issues the organization under sec_501 whether the exempt status of should be revoked effective january 20xx because it is not organized exclusively for exempt purposes within the meaning of sec_501 and sec_1 c - c facts application_for exemption applied for tax-exempt status by filing the form 1023-ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on august 20xx and was granted tax-exempt status as a c on august 20xx with an effective date of may 20xx the organization attest they were incorporated as a nonprofit corporation under the laws of state on may 20xx the organization also attest that they have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to engage otherwise than as an insubstantial part of your activities that in themselves are not in furtherance of one or more exempt purposes that your organizing document contains the dissolution provision required under sec_501 the organization attest that they are organized and operated exclusively to further prevention of cruelty to children or animal’s purposes and that they have not conducted and will not conduct prohibited activities that violate prohibitions and restrictions under sec_501 the organization stated in the articles of incorporation the organization was formed for the following purposes e to provide safe adequate and maintained housing for our adopted special- needs children and to improve their quality of life an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition the organization was selected for audit to ensure that the activities and operations align with their approved exempt status form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx activities reported on february 20xx they have adopted special needs kids with several being total-care who were non-verbal and one who passed away in 20xx the goal of the organization was to add on additional room needed in our house and create a team to run the operation so that all the children but especially the non-verbal ones would always have a place to live and quality of life even after we are gone the addition to the house has been completed and permit to occupy was granted on august 20xx we are now working on eliminating all debts incurred during construction and building the team to run the operation after we are gone all expenses paid from the account have been related to the construction of the addition with the exception of the august 20xx expenditure of dollar_figure to the school boosters club which was voted for and agreed upon to support school at his new account that provided some funds also the organizations reported the fundraising activities mainly involved writing letter and making phone calls to businesses that could provide the needed materials for the construction we did have a spreading the word via social media brought donations from individuals all monetary donations were received in 20xx and 20xx and placed into the savings account until needed in the checking account the organization reported on march 20xx that as the owners of the home our plan has always been to pay it off so it is free and clear before we pass on the board and the team we have put together will grow and change so that their focus will be for the best interest of the adults still living in the home the founders of the organization are a married couple who adopted a number of special needs children the founders state that they created the organization to provide and maintain a safe adequate housing for their adopted special needs children after the founders are not living the married couple are also officers of the organization and the activities conducted include renovating the founders personal_residence to accommodate their children soliciting donations of materials for construction and locating people to care for their children sec_501 provides that an organization described in sec_501 is exempt from department of the treasury - internal_revenue_service exempt_purpose form 886-a crev page -2- law form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx income_tax the code sec_501 exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations sec_501 states corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_a_-1 exempt_purpose private benefit and inurement sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is no exempt sec_1 c states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines a private_shareholder_or_individual as those persons having a personal and private interest in the activities of an organization in general a private_shareholder_or_individual is considered an insider with respect to the exempt_organization sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it wendy l parker rehabilitation foundation inc v c i r tcmemo_1986_348 the tax_court upheld the service's position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption in wendy l parker rehabilitation foundation the tax_court upheld our position that a department of the treasury - internal_revenue_service form 886-a crev page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx foundation formed to aid coma victims including the founder's daughter wendy was not entitled to recognition of exemption approximately of the organization's net_income was expected to be distributed to aid wendy parker the court held that wendy would be a substantial beneficiary of the foundation's funds and the distributions would relieve the family of their economic burden which constitutes inurement organization’s position taxpayer's position is unknown at this time government’s position sec_501 of the code sets forth two main tests for qualification for exempt status an organization must be organized and operated exclusively for purposes described in sec_501 the organizations articles of incorporation provided states the corporation is organized exclusively for charitable religious educational and scientific purposes within the meaning of c of the internal_revenue_code and the appropriate dissolution clause for a c as a result satisfies the organizational_test required by sec_1_501_c_3_-1 of the regulations however the organization does not meet the requirements of sec_1_501_c_3_-1 of the regulations which requires them to engage primarily in activities which accomplish one or more exempt purposes since the organization is operating for the substantial part of a private purpose they are not operating exclusively for charitable educational religious or scientific purposes the organization conducts activities that provide direct benefits to private individuals that is more than insubstantial in nature in analysis of the current description of activities the organization’s activities do not meet the operational requirements for a c exemption the organization did not serve a public rather than a private interest conclusion based on the facts and information provided exemption under sec_501 of the internal_revenue_code does not qualify for the organization failed to establish that is was organized and operated exclusively for exempt purposes within the meaning that are described under that section of c its net_earnings inured to the benefit of private individuals and more than an insubstantial part of its activities furthered private purposes rather than purposes described in section form 886-a cev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx c the organization did not serve a public rather than a private interest therefore we conclude that you do not meet the operational_test and are not described for exemption under sec_501 based on the foregoing reasons it is the irs's position that the organization does not qualify for exemption and failed to establish that it meets the organizational_test as required to be exempt from federal_income_tax under sec_501 and its tax-exempt status should be revoked accordingly the organization's exempt status is revoked effective january 20xx form_1120 u s_corporation income_tax return should be filed for the tax periods after january 20xx department of the treasury - internal_revenue_service form 886-arev page -5-
